Citation Nr: 9920472	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative arthritis, post meniscectomies.  

3.  Entitlement to an earlier effective date for recognition 
of the veteran's son as a dependent for purposes of 
calculating the veteran's rate of improved pension.  

4.  Entitlement to an earlier effective date for service 
connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In February 1996, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  In October 1993, the veteran filed a statement 
identifying a child not in the veteran's custody.  

2.  In October 1994, the RO requested information necessary 
for an adjudication of the veteran's claim for recognition of 
his child as a dependent for purposes of increased pension 
benefits. 

3.  The veteran did not provide pertinent information until 
he did so in a January 1997 statement.

4.  Service connection for a right knee disorder was granted 
by the RO in September 1996.

5.  The September 1996 grant of benefits arose from a claim 
filed in June 1992.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for 
recognition of the veteran's son as a dependent for purposes 
of calculating the veteran's rate of improved pension have 
not been met.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.401(b) (1998).

2.  The criteria for an earlier effective date for service 
connection for a right knee disorder have not been met.  
38 U.S.C.A. § 5110(a), 38 C.F.R. § 3.400(a), (b)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Recognition of Son as 
Dependent

In October 1993, the veteran filed a statement identifying a 
child, G., not in the veteran's custody to whom the veteran 
provided no support.  The RO responded in October 1994 with a 
letter requesting a copy of the child's birth certificate, 
the child's social security number, and the child's address.  
Although the veteran provided a birth certificate, in October 
1995, he did not provide the other information requested, 
indicating instead, in a statement submitted with the 
certificate of birth, that the child had no Social Security 
number and that the whereabouts of the child's mother were 
unknown.  In October 1996, the RO denied a claim for 
additional benefits predicated upon the existence of a 
dependent child, in response to which the veteran filed a 
notice of disagreement that same month expressing 
dissatisfaction with the RO's conclusion that the veteran's 
child would not be treated as a dependent for VA purposes.  
In his notice of disagreement, the veteran indicated that he 
needed the money in question and that his wife did not allow 
the veteran to see the child.  

Subsequently, in a January 1997 statement, the veteran 
indicated that he wished to claim his son, G., as a dependent 
as of December 28, 1996.  The veteran indicated in that 
statement that the child resided with the veteran and that he 
was providing the child with support.  Thereafter, in January 
1997, the RO amended the veteran's disability pension 
benefits to include benefits for his child.  The award of 
additional benefits was made effective January 1, 1997.  

Since then, the veteran has expressed disagreement with the 
effective date of the award in question.  He argues now that 
his award should have been made effective as of October 1993, 
the date that the VA initially was placed upon notice of the 
existence of the veteran's child.  

Additional improved disability is paid to a veteran at higher 
rate, if there is a child of the veteran and either the child 
is in the custody of the veteran or the veteran is providing 
the child with reasonable support.  38 U.S.C.A. § 1521(c); 
see also 38 C.F.R. § 3.23(d).  Because the Board concludes in 
this case that an earlier effective date is not warranted, 
the Board need not address whether the veteran's ostensible 
failure to provide his child support during the period when 
the child was in the mother's custody constituted a failure 
to provide reasonable support within the meaning of the 
statute. 
In general, the effective date of an award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The effective date for an award of 
additional compensation of compensation or pension based upon 
a dependent includes the latest of a number events, including 
the date notice is received of the dependent's existence, if 
evidence is received within one year of the VA's request for 
such evidence. 38 C.F.R. § 3.401(b).  Implicitly, where such 
evidence is not provided within a year of notification, the 
effective date is the date that the evidence in question 
ultimately is provided or possibly, where applicable, the 
date that a new claim is filed.  
In this case, the veteran did not provide information 
concerning the child's address, until he indicated in his 
January 1997 statement that the child was residing with him.  
The Board observes that the VA's regulations recognize as 
evidence of an event such as the birth of a child or death of 
a dependent information including the full name and 
relationship of the other person to the claimant and where 
the claimant's dependent child does not reside with the 
claimant, the name and address of the person who has custody 
of the child.  38 C.F.R. § 3.204(a)(1).  In addition, the 
claimant must provide the Social Security number of any 
dependent on whose behalf he or she is seeking benefits, 
although no one shall be required to furnish a social 
security number for any person to whom non has been assigned.  
38 C.F.R. § 3.216.  

The veteran does not now allege that his child did not have a 
social security number, only that he did not know the child's 
social security number.  Moreover, even assuming, arguendo, 
that the veteran's case were treated as if the child had not 
had a social security number, the veteran was required to 
provide the child's address as a prerequisite to eligibility 
for benefits based upon the child's status as a dependent.  
Inasmuch as this information was not provided within a year 
of the veteran's initial claim for benefits, the award of 
benefits in this case can be no earlier than the date upon 
which that information was provided.  

The veteran contends that he was unable to obtain the 
information in question because he did not know the 
whereabouts of his wife and she would not allow him to have 
contact with the child.  That the veteran was unable to 
provide such information raises some question as to whether 
the child was the veteran's dependent during the time frame 
for VA purposes.  Without confronting that issue, however, 
the Board observes merely that the regulations do not provide 
a mechanism for waiving the evidentiary requirements in 
question.  As such, the veteran's claim for an earlier 
effective date in this respect must be denied.  


II.  Earlier Effective Date for Service Connection for Knee 
Disorder

Service connection for a right knee disorder was denied by 
the Board in January 1991.  Subsequently, in June 1992, the 
veteran filed a claim seeking to reopen a claim for service 
connection for a right knee disability.  After determining 
that new and material evidence had been submitted to reopen 
the claim in question, service connection for disability of 
the right knee was granted by the RO in September 1996.  The 
grant of benefits was made effective June 19, 1992, the date 
of the veteran's claim to reopen the prior denial by the 
Board.  

The veteran seeks an earlier effective date for benefits 
based upon the date of the original claim filed with the VA 
which resulted in the January 1991 denial of benefits.  
However, the law in this case is quite clear.  The date of an 
award based upon an original claim or a claim to reopen a 
final adjudication can be no earlier than the date or receipt 
of the application for the award in question.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (1998).  Although an 
exception allowing the effective date to extend back to the 
date of the veteran's separation from service exists in cases 
where the application for benefits is received within a year 
of the veteran's separation from service, 38 U.S.C.A. 
§ 5110(b)(1), that exception is inapplicable to this case.  
The claim which was granted in this case and thus, the claim 
upon which the earliest possible effective for the award in 
question may be predicated, was the claim filed in June 1992.  

The claim which gave rise to the Board's January 1991 
decision resulted in a denial of benefits.  Moreover, there 
is no question that the January 1991 denial of the Board 
constituted a final decision with respect to that claim.  See 
38 U.S.C.A. § 7104(b).  Therefore, the claim which was 
adjudicated by the Board in 1991 does not offer a basis for 
an earlier effective for the award in question.  

The only mechanism potentially available for predicating 
benefits upon the earlier claim and thus for securing an 
earlier effective date for a grant of benefits would be to 
find clear and unmistakable error in the Board's January 1991 
decision.  Recent statutory and regulatory changes have made 
it possible for the Board to revise an earlier Board decision 
based upon clear and unmistakable error.  See Public Law 105-
111 (November 21, 1997); 64 Fed. Reg. 2134 (1999)(to be 
codified at 38 C.F.R. § 20.609(c)(4) and Part 20, subpart O); 
see also Chairman's Memorandum No. 01-99-09 (February 19, 
1999).  

The new regulations set forth very specific pleading 
requirements for raising with the Board the issue of clear 
and unmistakable error in an earlier Board decision.  The 
motion, which may be filed at any time and which should be 
filed directly with the Board, must be in writing; must be 
signed by the moving party or the party's representative; and 
must include the name of the veteran and the moving party if 
other than the veteran, the applicable VA file number, and 
the date of the decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue or issues to 
which the motion pertains.  Motions which fail to comply with 
these requirements shall be dismissed without prejudice.  64 
Fed. Reg. 2134 (1999)(to be codified at 38 C.F.R. 
§ 20.1404(a)). 

In addition, the motion must set for the clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which fail 
to comply with these requirements shall be denied.  64 Fed. 
Reg. 2134 (1999)(to be codified at 38 C.F.R. § 20.1404(b)).  

Although the veteran has articulated concerns with respect to 
the adequacy of the January 1991 decision of the Board, the 
claims file does not reflect anything that may properly be 
construed as a motion for revision of that decision based 
upon clear and unmistakable error.  A March 1999 informal 
hearing presentation includes as an issue entitlement to an 
effective date earlier than June 19, 1992, for an award of 
service connection of the veteran's right knee condition.  
That statement, however, which is unsigned does not 
specifically allege the existence of clear and unmistakable 
error, and the Board, therefore, does not construe it as a 
motion for revision of an earlier Board decision.  

In May 1997, the veteran filed a document apparently directed 
to the Board of Veterans' Appeals and styled in the form of a 
motion requesting that the January 1991 decision be revised.  
The VA treated the veteran's submission as a motion for 
reconsideration, and in October 1997 forwarded the veteran 
correspondence outlining a decision to deny the veteran's 
request.  38 U.S.C.A. § 7103; 38 C.F.R. §§ 20.1000, 20.1001.  

The May 1997 document, which is unsigned, is not a motion for 
revision of an earlier Board decision based upon clear and 
unmistakable error.  In this respect, the new regulations 
provide that a motion for reconsideration will not be 
considered a motion for revision.  64 Fed. Reg. 2134 
(1999)(to be codified at 38 C.F.R. § 20.1404(e)).  Moreover, 
the regulations in question permitting challenges to Board 
decisions based upon clear and unmistakable error were not 
effective until February 12, 1999.  Even the public law upon 
which the regulations were predicated was not enacted until 
November 21, 1997.  Inasmuch as the May 1997 document 
predated the legal authority for revisions of Board decisions 
based upon clear and unmistakable error, it is not possible 
that the document, as a matter of law, constituted a motion 
for the type of relief only subsequently authorized by 
statute. 

The claims file contains a January 1999 document captioned a 
motion for reconsideration to which the Board responded in 
1999.  The January 1999 document is unsigned, and it contains 
no specific allegation of clear and unmistakable error.  
Because the document, which does not meet the pleading 
requirements for a motion for revision and which was filed 
before the new regulations pertaining to revision of Board 
decisions became effective, does not allege clear and 
unmistakable error and is, in fact, a motion for 
reconsideration, it does not constitute a motion for revision 
of a Board decision based upon clear and unmistakable error.  

The claims file also contains an April 1999 submission from 
the veteran in which he alleges the presence of obvious 
error.  The Board finds that in light of the reference to 
"obvious error" rather than "clear and unmistakable error" 
and the reference to an earlier March 1999 response from the 
Board, the veteran's April 1999 letter does not constitute a 
motion for relief based upon clear and unmistakable error in 
an earlier decision, as much as it constitutes an expression 
of continuing disagreement with the denial of the veteran's 
motion for reconsideration.  The supplementary information to 
64 Fed. Reg. 2134 (1999) discusses the differences between 
motions for reconsideration based upon obvious error and the 
process available under 38 U.S.C.A. section 7111.  That 
discussion indicates that motions for reconsideration 
predicated upon obvious error should not be treated as 
motions for correction based upon clear and unmistakable 
error given the special pleading rules and finality 
associated with the latter.  According to the discussion, 
there is a potential risk for the veteran to lose his or her 
chance at reversal on clear and unmistakable error grounds by 
inadvertently filing such a motion.  Instead, such motions 
"should be carefully thought out."  Therefore, rather than 
possibly prejudice the veteran by treating correspondence to 
date as a motion for reconsideration based upon clear and 
unmistakable error, the Board, in finding that no such motion 
has been filed to date, allows the veteran to file such a 
motion at a future date of his choosing. 

If the veteran wishes to allege clear and unmistakable error 
in the January 1991 Board decision, he may do so at any time 
in accordance with the requirements and procedures set forth 
under the authorities cited above.  However, the Board does 
not address at this time whether clear and unmistakable error 
was present in the prior decision.  Therefore, the veteran's 
claim for an earlier effective date for a disability of the 
right knee must be denied.  


ORDER

An earlier effective date for recognition of the veteran's 
son as a dependent for purposes of calculating the veteran's 
rate of improved pension is denied.

An earlier effective date for service connection for a right 
knee disorder is denied.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder.  He also seeks an increased evaluation for 
degenerative arthritis, post meniscectomies.  The RO provided 
the veteran with a statement of the case with respect to the 
issue of service connection for post-traumatic stress 
disorder in July 1998.  The RO also provided the veteran with 
a statement of the case in April 1997 with respect to the 
issue of an increased evaluation for degenerative arthritis, 
post meniscectomies.  The claims file reflects the presence 
of relevant evidence that does not appear to have been 
considered by the RO with respect to these issues.  This 
includes a September 1998 VA examination of the joints and a 
November 1998 letter which documents that the veteran has 
been counseled for post-traumatic stress disorder through the 
Milwaukee Vet Center.  It does not appear that the veteran 
has waived consideration of this additional evidence with 
respect to the issues at hand.  Therefore, consideration of 
this evidence by the RO is a prerequisite to an adjudication 
by the Board of the issues on appeal.  

In addition, the November 1998 letter is sufficient to render 
the veteran's claim for service connection for post-traumatic 
stress disorder well grounded.  The RO does not appear to 
have attempted to verify the veteran's claimed stressors, 
however.  Additional development is warranted, therefore, to 
determine whether the veteran has verifiable stressors.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
and a copy of the veteran's DD 214 and 
all associated service documents, as well 
as any stressor statements provided by 
the veteran, should be sent to USASCRUR, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

3.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.  

4.  Thereafter, if and only if the RO 
determines that the record establishes 
the existence of a claimed stressor or 
stressors, the RO should arrange for the 
veteran to be accorded an examination by 
a psychiatrist who has not previously 
examined the veteran to determine whether 
post-traumatic stress disorder is 
present.  The RO must specify for the 
examiner the potential stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The claims folder should be 
made available for review to the 
examiner. 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  The RO should adjudicate both the issue of 
entitlement to service connection for post-traumatic stress 
disorder and entitlement to an increased evaluation for 
degenerative arthritis, post meniscectomies.  If the benefit 
sought is not granted, the appellant should be furnished a 
supplemental statement of the case, and be afforded the 
appropriate time period to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

